Citation Nr: 1424486	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  10-00 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine, to include as secondary to the service-connected chronic low back strain with compression fracture.  

2.  Entitlement to an initial disability rating in excess of 20 percent for the service-connected chronic low back strain and compression fracture, to include a claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1946 to January 1950.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision that denied service connection for a low back disability.  

In May 2012, the Veteran testified during a hearing before the undersigned at the RO.  In September 2012, the Board remanded the matter for additional development.

In a March 2013 decision, the Board granted service connection for chronic low back strain and compression fracture, but denied service connection for degenerative disc disease of the spine.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (CAVC or Court).  In an October 2013 Order, the Court granted a Joint Motion issued by the Veteran's representative and VA's Office of General Counsel to vacate and remand that portion of the decision denying service connection for degenerative disc disease of the lumbar spine.  

Meanwhile, in an April 2013 rating decision, the RO effectuated the Board's grant of service connection for chronic low back strain with compression fracture and assigned an initial 20 percent disability rating.  In April 2014, the Veteran submitted a Notice of Disagreement (NOD) with the initial 20 percent disability rating assigned for the service-connected chronic low back strain and compression fracture.  The Veteran also asserted that he is not able to maintain gainful employment as a result of his service-connected back disability.  This informal claim for a TDIU is part of the claim for a higher initial disability rating for the service-connected chronic lumbar strain with compression fracture.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In addition to the paper claims file, there is a VA electronic claims file associated with the Veteran's claim.  The documents in the electronic record have been reviewed, and all relevant records are either duplicative of the evidence in the paper claims file or are separately identified and summarized below.  

The Veteran has submitted additional evidence in support of his claim directly to the Board with a waiver of review by the Agency of Original Jurisdiction (AOJ) in the first instance.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue(s) of entitlement to an initial disability rating in excess of 20 percent for the service-connected chronic low back strain with compression fracture; and, entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's degenerative disc disease of the lumbar spine is etiologically related to his service-connected chronic low back strain with compression fracture.  






CONCLUSION OF LAW

The criteria for entitlement to service connection for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for chronic low back strain with compression fracture has been established and the Veteran asserts that his degenerative disc disease is causally related to the service-connected chronic low back strain with compression fracture.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2013).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) .

Secondary service connection may be granted for a disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(a).  

Regarding secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the claimed disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  Secondary service connection also applies to aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439 (1995).

The Veteran has a diagnosis of degenerative disc disease of the lumbar spine, which a well-qualified private orthopaedic surgeon relates to the Veteran's in-service injuries of chronic low back strain and compression fracture.  See April 16, 2014 Expert Independent Medical Review.  In this very detailed report, Dr. DM provided a very detailed medical opinion.  Included with the opinion is Dr. DM's Curriculum Vitae and a paragraph as to why he is highly qualified to provide an adequate opinion in this case (e.g., involvement in the field of Orthopaedic Surgery for 26 years).  DM noted the Veteran's pertinent medical history based on a review of the Veteran's entire claims file, including his service treatment records and post-service treatment records, prior examinations and lay statements provided by family members who directly witnessed the Veteran's symptoms throughout the years.  In addition, DM conducted a telephone interview with the Veteran to obtain additional pertinent medical history.  DM also provided copies of relevant articles from the Journal of Bone and Joint Surgery (JBJS), one of the oldest and most respected journals in Orthopaedic literature.  DM applied the information from the medical literature specifically to the Veteran's medical history to support his opinion as to the likely etiology of the Veteran's degenerative disc disease.  DM also addressed the conflicting opinions of record from Dr. R in March 2008 and Dr. S in October 2012, pointing out specifically why those opinions are inadequate.  

DM concluded that, based on his training, experience, a thorough review of the relevant records and orthopaedic literature, and an interview with the Veteran, it was at least as likely as not that the Veteran's service-connected chronic low back strain and compression fracture that occurred in 1946 during basic training when he was pushed off the platform is the direct cause of the Veteran's present degenerative disc disease of the lumbar spine.  Dr. DM reasoned that as a result of the 1946 injury, the Veteran has experienced an accelerated degenerative process as well as a traumatic scoliosis all primarily centered at the L2 level that was the center of the bony injury.  

DM also opined that the accelerated, symptomatic degenerative changes involving his lumbar spine are also the direct result of his original compression fracture.  DM based this opinion on his experience as a Board Certified Orthopaedic Surgeon and the specific conclusions stated in the orthopaedic literature provided, which points out that the mere presence of degenerative changes overwhelmingly does not indicate that an individual is symptomatic or that he will eventually become symptomatic.  

See April 16, 2014 Expert Independent Medical Review.  

Other medical evidence in support of the Veteran's claim includes VA outpatient records from March 2008 June 2008 indicating that the Veteran's current disability was consistent with the description of his in-service injury.  See March 2008 VA Neurosurgery Attending Clinic Note from MM, M.D.; and, June 5, 2008 Clinic Note with Addendum from AS.

The only medical evidence that weighs against the claim comes from VA doctors' opinions in January 2008 and October 2012.  The January 2008 examiner found it speculative to find in-service incurrence of the Veteran' current back problem.  No rationale was provided for this opinion.  The October 2012 examiner opined that the Veteran's current back disability was unrelated to service because he did not have degenerative changes during service and his current degenerative joint and disc disease was chronic, progressive and age-related.  However, as noted by DM, AS, and MM, the description of the Veteran's in-service injuries were consistent with the current findings and DM cited to prominent medical literature to support his opinion, as noted above.  

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Based on the evidence summarized above, the April 2014 independent medical opinion by DM is highly probative.  There is no indication in the record that the VA examiners are equally or more qualified to provide their opinions.  Moreover, DM provided a complete rationale of his opinion based on sound medical principles.  DM also considered the credible lay statements of record, which were not discussed by the VA examiners.  In essence, the VA examiners' opinions were based on a lack of evidence; i.e., no degenerative changes shown in service; and, on a general theory that all degenerative changes are usually age-related.  As shown by DM, however, that was not likely the case with this Veteran.  At the very least, the evidence in this case is in equipoise as to whether the Veteran's current degenerative disc disease is secondary to the service-connected chronic low back strain and compression fracture.  

As the evidence both for and against the claim is at least in equipoise, the Board resolves all doubt in the Veteran's favor in finding that service connection for degenerative disc disease is warranted.  

ORDER

Service connection for degenerative disc disease of the lumbar spine is granted.  


REMAND

In March 2013, the Board determined that service connection was warranted for chronic low back strain with compression fracture.  In April 2013, the RO issued a rating decision implementing this grant; it assigned a 20 percent evaluation for the chronic low back strain with compression fracture, effective from October 12, 2007.

In April 2014 correspondence, the Veteran, via his representative, filed a Notice of Disagreement (NOD) as to the initial 20 percent rating assigned for the service-connected chronic low back strain with compression fracture.  A review of the physical and electronic files does not indicate any action has been taken with regard to this notice of disagreement (NOD).

When an NOD has been filed with regard to an issue, and a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The April 2014 correspondence also raised the issue of entitlement to a TDIU.  That matter is inextricably intertwined with the increased rating claim, and the assignment of an initial disability rating for service-connected degenerative disc disease of the lumbar spine, pursuant to the Board's grant in this decision.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].

Thus a remand is required for issuance of an SOC and to provide the Veteran the opportunity to perfect an appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with a Statement of the Case as to the issue of entitlement to an initial disability rating in excess of 20 percent for the service-connected chronic low back strain with compression fracture, and advise the Veteran of the procedural requirements to continue an appeal as to that issue, which includes a claim for TDIU.  If a substantive appeal is timely filed, the perfected issue or issues should be certified to the Board.  

2.  Upon completion of the above, and any other development deemed necessary, readjudicate the issue on appeal of entitlement to an initial disability rating in excess of 20 percent for the service-connected chronic low back strain with compression fracture to include a claim for TDIU.  Then, if the Veteran perfects his appeal as this issue by submitting a timely and adequate substantive appeal, the RO should re-adjudicate the claim, including the claim for TDIU.  If all of the desired benefits are not granted, a supplemental statement of the case should be furnished to the Veteran and his representative.  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


